AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                ANNAMARIE TROMBETTA                            )
                             Plaintiff                         )
                                v.                             )      Case No. 18-CV-993 (RA) (SLC)
                 NORB NOVOCIN, ET AL.                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants WorthPoint Corporation and William Seippel                                                         .


Date:          01/14/2021                                                             /s/ Evan S. Fensterstock
                                                                                         Attorney’s signature


                                                                                  Evan S. Fensterstock (EF2084)
                                                                                     Printed name and bar number
                                                                                       Fensterstock, P.C.
                                                                                   200 Vesey Street, 24th Floor
                                                                                      New York, NY 10281

                                                                                               Address

                                                                               efensterstock@fensterstockesq.com
                                                                                            E-mail address

                                                                                          (212) 859-5026
                                                                                          Telephone number

                                                                                          (212) 943-2300
                                                                                             FAX number
